Citation Nr: 9924040	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for an original claim 
for right knee injury residuals, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for an original claim 
for cervical disc disease, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty for over 20 years, and 
retired from service in August 1993.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1994 by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein, in part, 
service connection for cervical disc disease and right knee 
injury residuals was granted and assigned 10 percent and 
noncompensable ratings, respectively, effective as of 
September 1, 1993, the day following the date of the 
veteran's separation from service.  By means of a hearing 
officer's decision dated in August 1995, the disability 
evaluation assigned for right knee injury residuals was 
increased from noncompensable to 10 percent, effective as of 
September 1, 1993.

In a decision dated in May 1997, the Board, in pertinent 
part, remanded these claims in order to accomplish additional 
development of the medical evidence.  The requested actions 
have been completed, and the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  Right knee injury residuals are manifested primarily by 
limitation of motion, and by "questionable" laxity.



3.  Cervical disc disease is currently deemed to be 
asymptomatic on clinical evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee 
injury residuals are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, §§ 4.31, 4.40, 4.45, 4.71a, 4.118, 
Diagnostic Codes 5003, 5256 through 5261, and 7803 through 
7805 (1998).

2.  The criteria for an increased rating for cervical disc 
disease are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.40, 4.45, 4.71a, Diagnostic Codes 5287, 
5290, and 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented claims that are plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); see also Shipwash v. 
Brown, 8 Vet. App. 218 (1995), and Fenderson v. West, 12 Vet. 
App. 119 (1999).  He has not referenced the presence of any 
pertinent records that are not already associated with his 
claims folder, and the Board accordingly finds that the duty 
to assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

I.  An Increased Rating for Right Knee Injury Residuals

Service connection for right knee injury residuals was 
granted by the St. Petersburg RO in a rating decision 
promulgated in May 1994, wherein the RO noted that the 
veteran's service medical records showed that he incurred 
torn right knee ligaments 

in 1974, with subsequent right knee surgery on two occasions.  
The RO also noted that radiographic studies conducted by VA, 
in conjunction with a VA examination in December 1993, 
revealed right knee arthritic changes.  A noncompensable 
evaluation was accordingly assigned; the veteran indicated 
disagreement therewith, and, as noted above, a 10 percent 
rating was thereafter awarded.

The veteran, in continuing his appeal, contends, in essence, 
that his right knee injury residuals are more severe than as 
reflected by the current 10 percent rating, and that a higher 
rating is warranted.  After a review of the record, however, 
the Board finds that his contentions are not supported by the 
evidence, and that his claim fails.

The severity of service-connected disorders, to include a 
right knee disability, is ascertained by application of 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (1998) (Schedule).  Under these criteria, 
the 10 percent rating currently in effect contemplates knee 
disability manifested either by recurrent subluxation or 
lateral instability productive of slight impairment 
(Diagnostic Code 5257), by limitation of flexion to 45 
degrees (Diagnostic Code 5260), by limitation of extension to 
10 degrees (Diagnostic Code 5261), or by removal of the 
semilunar cartilage with symptomatic residuals (Diagnostic 
Code 5259).  A rating greater than the current 10 percent 
would be warranted for knee impairment productive of moderate 
disability (Diagnostic Code 5257); for flexion limited to 30 
degrees (Diagnostic Code 5260); for extension limited to 15 
degrees (Diagnostic Code 5261); or for dislocation of the 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint (Diagnostic Code 5258).  In 
addition, a rating greater than 10 percent can be assigned 
for favorable knee ankylosis (Diagnostic Code 5256).

It must be noted that these ratings are not necessarily 
exclusive; rather, a rating assigned for disability resulting 
from recurrent subluxation or lateral instability is to be 
added to any rating appropriate for limitation of knee 
motion.  Likewise, a 

disability rating appropriate for a scar, such as would be 
the product of surgery, would be added.  See 38 C.F.R. § 4.14 
(1998); see also Esteban v. Brown, 6 Vet. App. 259 (1994).  
The rating decisions in this case indicate that Diagnostic 
Code 5257 was utilized by the RO in its determination that a 
10 percent rating was warranted for the veteran's right knee 
injury residuals.  In order to ascertain whether a rating 
greater than 10 percent is appropriate, it must also be noted 
that noncompensable evaluations are to be assigned for 
recurrent subluxation or lateral instability that is 
productive of less than slight impairment (Diagnostic Code 
5257), for flexion limited to 60 degrees (Diagnostic Code 
5260), and for extension limited to 5 degrees (Diagnostic 
Code 5261).  

The Schedule also stipulates that a 10 percent rating is 
warranted for superficial scars that are poorly nourished and 
which repeatedly ulcerate (Diagnostic Code 7803), and for 
superficial scars that are tender and painful on objective 
demonstration (Diagnostic Code 7804); a noncompensable 
evaluation is warranted if those criteria are not satisfied, 
in accordance with 38 C.F.R. § 4.31 (1998).  In addition, 
scars that limit the function of a particular body part are 
rated pursuant to the resultant impairment (Diagnostic Code 
7805).  In the instant case, it is noted that the RO, in a 
July 1998 rating decision, assigned a separate noncompensable 
evaluation for a right knee scar; however, since that scar is 
a residual of the veteran's service-connected right knee 
injury residuals, which are the subject of this decision, the 
Board will at this time also consider whether increased 
compensation can be assigned on the basis of that scar.

The report of the most recent clinical evaluation of the 
veteran's right knee injury residuals, which is the report of 
the July 1997 VA examination, shows that the knee "was 
questionably lax on posterior to anterior force," and that 
there was "[s]ome cracking...on passive range of motion."  In 
addition, he was noted as walking with a limp, favoring his 
right leg.  However, the knee was without deformity or 
effusion.  Right knee range of motion was accomplished to 98 
degrees, with an additional 14 degrees of motion elicited 
with discomfort; range of motion after repetitive flexion was 
accomplished to 96 degrees, with an additional 9 degrees of 
motion elicited with discomfort.  



The Board must conclude, based on these findings, that an 
increased rating for right knee injury residuals is not 
warranted.  The ranges of motion noted on examination are not 
of such severity as to warranted compensation for either 
flexion or extension (see Diagnostic Codes 5260 and 5261, 
respectively).  In that regard, the Board notes that 
compensable ratings for flexion or extension are not 
appropriate in this instance even when considering functional 
impairment, as demonstrated by the minimally decreased range 
of motion shown as a consequence of repetitive motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  Likewise, the "questionable" laxity 
of the right knee would seem to indicate that there is no 
more than slight impairment resulting therefrom, and that 
assignment of a rating greater than 10 percent under 
Diagnostic Code 5257, based on moderate impairment, is not 
supportable.  Moreover, neither this examination report, nor 
any other medical record, demonstrates that the right knee is 
ankylosed (Diagnostic Code 5256) or that the semilunar 
cartilage is dislocated and productive of frequent episodes 
of locking, pain, and effusion into the joint (Diagnostic 
Code 5258).

Finally, the Board finds that a compensable evaluation is not 
warranted for the veteran's right knee surgical scar.  The 
July 1997 examination report specifically shows that these 
scars were "non-tender, not poorly nourished, or do not 
impair any particular part of the body."  Accordingly, a 10 
percent rating for these scars cannot be assigned, pursuant 
to the standards set forth in Diagnostic Codes 7803, 7804 and 
7805.

In brief, the preponderance of the evidence demonstrates that 
noncompensable evaluations are appropriate for the veteran's 
right knee range of motion (even considering functional 
impairment), and for his right knee surgical scars, and that 
a 10 percent rating is appropriate for the "questionable" 
right knee laxity.  It therefore follows that a total 10 
percent rating is appropriate for his right knee injury 
residuals, and that his claim for an increased rating for 
this disability fails.



II.  An Increased Rating for Cervical Disc Disease

Service connection for cervical disc disease was also granted 
by the St. Petersburg RO in its May 1994 rating action, 
following review of the veteran's service medical records and 
the report of the December 1993 VA examination.  The RO noted 
that service medical records showed that he had been treated 
for neck pain during service, and that a December 1993 
radiographic study revealed arthritic changes and disc space 
narrowing from C-3 through C-7.  A 10 percent rating was 
assigned, a determination from which the veteran has 
appealed.

Under the applicable rating criteria, as set forth in the 
Schedule, the 10 percent rating currently in effect for 
cervical disc disease contemplates mild impairment 
(Diagnostic Code 5293) or slight limitation of cervical spine 
motion (Diagnostic Code 5290).  A rating greater than 10 
percent would be appropriate for disc disease productive of 
moderate impairment, as would be manifested by recurrent 
attacks (Diagnostic Code 5293), for moderate limitation of 
cervical spine motion (Diagnostic Code 5290), or for 
favorable cervical spine ankylosis (Diagnostic Code 5287).

The criteria for an increased rating are not met.  The report 
of the most recent clinical evaluation of the veteran's 
cervical spine, which is the report of the July 1997 VA 
examination conducted pursuant to the Board's May 1997 Remand 
decision, shows that he complained of neck stiffness, 
limitation of motion, and "frequent 'popping' or 'cracking.'"  
On examination, there was "[s]ome cracking" on passive range 
of motion, along with tenderness to palpation over the left 
rhomboid and supraspinatus muscles.  Range of cervical spine 
movement over and above what the veteran exhibited was 
accomplished with discomfort.  The examination report, 
however, shows that the examiner attributed the veteran's 
cervical spine impairment to disabilities other than cervical 
disc disease.  It is noted that radiographic studies of the 
cervical spine indicate an impression of "probable mild 

chronic cervical myofibrositis," and that diagnoses on the 
examination report include "[p]reexisting diagnosis of 
cervical disc disease, not felt to be present at time of this 
examination," and "[p]ain of muscular origin over rhomboid 
and supraspinatus muscles, not related to neck condition."  
In addition, the examination report includes comments by the 
examiner that, "[a]s mentioned in the diagnoses above, 
discomfort in upper back is felt to be of muscular origin, 
not related to cervical disc disease.  Historical complaint 
of pleuritic chest pain would also be not related the 
cervical disc disease (sic)."  (Emphasis added.)

Service connection has not been established for a cervical 
spine disability other than cervical disc disease.  In 
addition, since it has been found on clinical examination 
that cervical disc disease is not considered to be currently 
manifested, any discussion of functional impairment resulting 
from that disorder is inappropriate.  See DeLuca, supra, and 
38 C.F.R. §§ 4.40 and 4.45 (1998).  The Board must 
accordingly conclude that the preponderance of the evidence 
is against the veteran's claim for an increased rating for 
cervical disc disease.


ORDER

An increased rating for an original claim for right knee 
injury residuals is denied.  An increased rating for an 
original claim for cervical disc disease is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

